Order, Supreme Court, New York County (Louis York, J.), entered August 15, 2000, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint seeking, inter alia, damages for defendant’s allegedly wrongful imposition of sublet fees, unanimously affirmed, without costs.
The motion court properly found that, in light of the “broad language” in its Proprietary Lease, defendant cooperative corporation was entitled to impose and collect sublet fees without approval of a majority of the shareholders (see, Zuckerman v 33072 Owners Corp., 97 AD2d 736, 737; see also, McCabe v Hoffman, 138 AD2d 287). We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Ellerin, JJ.